CERTAIN INFORMATION HAS BEEN EXCLUDED FROM THIS EXHIBIT BECAUSE IT IS BOTH NOT
MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM TO THE REGISTRANT IF PUBLICLY
DISCLOSED. OMISSIONS ARE DESIGNATED AS [***].

Exhibit 10.2

PURCHASE AGREEMENT — SERVICES

PHASE 2

 

 

Agreement #:

 

 

 

Effective Date:

 

 

 

Expiration Date:

 

 

 

 

CNDA #: 7137968

BUYER:Intel Corporation (and all Intel subsidiaries and affiliates, hereinafter
“Buyer” or “Intel”).

200 Mission College Blvd
Santa Clara, CA 95054-1549

SUPPLIERImpinj, Inc. (hereinafter “Supplier” or “Impinj”)

701 N. 34th St. Suite 300

Seattle, WA 98103

incorporated herein by reference

Terms and Conditions of Purchase Agreement Services

(Mark “X” where applicable):

☒A Statement of Work

 

☒B Commercial Terms

Buyer may purchase and Supplier shall provide the Services as described in
Addendum A at the prices specified, and in accordance with the Terms and
Conditions of this Agreement.  For avoidance of doubt, this Agreement applies
solely to Phase 2 of the [***] project currently being contemplated by the
parties as described in the Statement of Work (“Phase 2”).  All Purchase Orders
issued to Supplier by Buyer during the term of this Agreement with respect to
Phase 2 shall be governed only by the Terms and Conditions of this Agreement
notwithstanding any preprinted terms and conditions on Supplier's acknowledgment
or Buyer's Purchase Order.  Any additional or different terms in Supplier's
documents are hereby deemed to be material alterations and notice of objection
to and rejection of them is hereby given.  When Buyer is a subsidiary or
affiliate of Intel, the obligations of the parties run between such subsidiary
and affiliate and the Supplier, and not between Intel Corporation and the
Supplier.

INTELSUPPLIER: IMPINJ, INC.

Signature:/s/ Shahrokh ShahidzadehSignature:/s/ Chris Diorio

Printed Name: Shahrokh ShahidzadehPrinted Name: Chris Diorio

Title:Sr. Principal TechnologistTitle:CTO

Date:12/23/09Date:2009-12-23

LEGAL OK

12/23/09

Ed Lanton

 

 

PURCHASE AGREEMENT — SERVICES - 1 –

CONFIDENTIAL

--------------------------------------------------------------------------------

 

TERMS AND CONDITIONS OF PURCHASE AGREEMENT - SERVICES

1.



 

1.

DEFINITIONS

A.

“Background IP” means all Intellectual Property belonging to or controlled by
either party, (i) developed, conceived, obtained or acquired prior to the
Effective Date of this Agreement or (ii) developed, conceived, obtained or
acquired independently of this Agreement or not in furtherance of this
Agreement.

B.

“Improvements” means any improvements to or extensions of the Background IP of
either party developed or conceived in furtherance of this Agreement, whether
developed or conceived jointly or independently by the parties or from the
reliance on any data or confidential information of the other party

C.

“Intellectual Property or IP” means, collectively, Patents, Trade Secrets,
Copyrights, and all other intellectual property rights and proprietary rights,
excluding trademarks, whether arising under the laws of the United States or any
other state, country or jurisdiction, now or hereafter existing.  For purposes
of this Agreement: (i) Patents” mean all classes or types of patents other than
design patents (including, without limitation, originals, divisions,
continuations, continuations-in-part, extensions or reissues), and applications
for these classes or types of patent rights in all countries of the world: (a)
that are owned or controlled by the applicable party or any of its Subsidiaries
or to which such entities have the right to grant licenses: (b) that have a
first effective filing date (including provisional application date) during the
term of this Agreement; and (c) to the extent that the applicable party has the
right to grant licenses within and of the scope set forth herein and without the
requirement to pay consideration to any third party (other than employees of the
applicable party or its Subsidiaries) for the grant of a license under this
Agreement; (ii) “Trade Secrets” means all right, title and interest in all trade
secrets and trade secret rights arising under common law, state law, federal law
or laws of foreign countries, now or hereafter existing; and (iii) “Copyrights”
means all copyrights, and all right, title and interest in all copyrights,
copyright registrations and applications for copyright registration,
certificates of copyright and copyrighted interests throughout the world, and
all right, title, and interest in related applications and registrations
throughout the world, now or hereafter existing.

D.

“Hazardous Materials” are or contain dangerous goods, chemicals, contaminants,
substances, pollutants, or any other materials that are defined as hazardous by
relevant local, state, national, or international law, regulations, and
standards.

E.

“Jointly Developed Project IP” means Project IP that is Jointly conceived or
developed by the parties based on the contribution to the conception or
development of the Project IP and not on reduction to practice, constructive or
actual.

F.

“Purchase Order” is Buyer's document setting forth specific Services to be
rendered and Release information.

G.

“Project IP” means all Intellectual Property developed or conceived (a) after
the Effective Date of the Statement of Work and (b) in furtherance of such
Statement of Work, whether developed or conceived jointly or independently by
the parties.

H.

“Release” means Buyer's authorization for Supplier to provide the Services
defined in Addendum A in accordance with the Buyer's Purchase Order.

I.

“Service(s)” means the work to be performed as set forth in the Statement of
Work Addendum “A”, including any deliverables set forth in Addendum A resulting
from such Services. “Item(s)” means all such deliverables.

J.

“Solely Developed Project IP” means Project IP that is solely conceived or
developed by a party without contribution from any other party.

2.

TERM OF AGREEMENT.  The term of this Agreement shall begin on the Effective Date
and continue through the earlier of 1) the Expiration Date or 2) the acceptance
of deliverables and completion of Phase 2.

3.

PRICING

A.

Pricing for Services provided under this Agreement is set forth in the Statement
of Work Addendum.

B.

All applicable taxes shall be stated separately on Supplier's invoice.  Supplier
shall remit all such taxes to the appropriate tax authority unless Buyer
provides sufficient proof of tax exemption.  In the event that Buyer is
prohibited by law from making payments to Supplier unless Buyer deducts or
withholds taxes therefrom and remits such taxes to the local taxing
jurisdiction, then Buyer shall duly withhold such taxes and shall pay to
Supplier the remaining net amount after the taxes have been withheld.  Buyer
shall not reimburse Supplier for the amount of such taxes withheld.  When
property is delivered and/or services are provided or the benefit of services
occurs within jurisdictions in which Supplier collection and remittance of taxes
is required by law, Supplier shall have sole responsibility for payment of said
taxes to the appropriate tax authorities.  In the event Supplier does not
collect tax from Buyer, and is subsequently audited by any tax authority,
liability of Buyer will be limited to the tax assessment, with no reimbursement
for penalty or interest charges.  Each party is responsible for its own
respective income taxes or taxes based upon gross revenues, including but not
limited to business and occupation taxes.  Buyer shall not reimburse Supplier
for the amount of such taxes withheld.

C.

Additional costs, except those described in the Statement of Work Addendum will
not be reimbursed without Buyer's prior written approval.

4.

INVOICING AND PAYMENT

A.

Payment is made when Buyer's check is mailed or EDI funds transfer
initiated.  Except as provided in Addendum A, Buyer shall make payment within
sixty (60) days of Buyer's receipt of the proper original invoice or performance
Buyer's receipt of the applicable Services or Items, whichever is later.

B.

Supplier agrees to invoice Buyer no later than one hundred eighty (180) days
after completion of Services.  Buyer will not be obligated to make payment
against any invoices submitted after such period.  Supplier shall be responsible
for all payments to its vendors of subcontractors utilized in the performance of
Services.

5.

TERMINATION FOR CONVENIENCE

A.

Buyer may terminate this Agreement or any Purchase Order or Release issued, or
any part thereof, at any time for its sole convenience by giving written notice
of termination to Supplier.  Upon Supplier's receipt of such notice, Supplier
shall, unless otherwise specified in such notice, immediately stop all work
hereunder and give prompt written notice to, and cause all of, its suppliers or
subcontractors to cease all related work.

B.

There shall be no charges for termination of orders for standard Items or for
Services not yet provided.

C.

Any claim for termination charges for custom items, along with a summary of all
mitigation efforts, must be submitted to Buyer in writing within thirty (30)
days after receipt of Buyer's termination notice

6.

DELIVERY, RELEASES, AND SCHEDULING Supplier shall promptly perform Services as
scheduled or shall promptly notify Buyer if unable to perform any scheduled
Services and shall state the reasons therefor.  The absence of such notice
constitutes acceptance of the Purchase Order and commitment to its Release
terms.

1.



 

1.



 

PURCHASE AGREEMENT — SERVICES - 2 –

CONFIDENTIAL

--------------------------------------------------------------------------------

 

7.

NO WARRANTY

No promises are made, express or implied, nor are any obligations assumed or
created by either party, except as expressly provided herein.  Any information
provided for performance in connection with this Agreement as well as any
deliverables by either party are provided “As Is” without warranty or condition
of any kind, express or implied.  EACH PARTY HEREBY DISCLAIMS ALL WARRANTIES,
EXPRESS OR IMPLIED, INCLUDING BUT NOT LIMITED TO WARRANTIES OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, AND NONINFRINGEMENT.

8.

CONFIDENTIALITY AND PUBLICITY

A.

During the course of this Agreement, either party may have or may be provided
access to the other’s confidential information and materials. Each party agrees
to maintain such information in accordance with the terms of this Agreement, and
the Corporate Non-Disclosure Agreement referenced on the signature page of this
Agreement and any other applicable separate nondisclosure agreement between
Buyer and Supplier.  At a minimum, each party agrees to maintain such
information in confidence and limit disclosure on a need to know basis, to take
all reasonable precautions to prevent unauthorized disclosure, and to treat such
information as it treats its own information of a similar nature, until the
information becomes rightfully available to the public through no fault of the
non disclosing party.  Supplier's employees who access Buyer's facilities may be
required to sign a separate access agreement prior to admittance to Buyer's
facilities.  Furthermore, Supplier will advise each of its employees and
subcontractors assigned to or contracted for Buyer work of the confidentiality
restrictions and will take reasonable steps to assure Buyer that all such
employees and subcontractors have read and understood such
restrictions.  Supplier shall not use any of the confidential information of
Buyer other than for Buyer.

B.

The parties agree that neither will disclose the existence of this Agreement,
nor any of its details, or the existence of the relationship created by this
Agreement, to any third party without the specific, written consent of the
other.  The parties may disclose this Agreement in confidence to their
respective legal counsel, accountants, bankers, and financing sources as
necessary in connection with obtaining services from such third
parties.  Neither party may use the other party's name or trademarks in any way
or publish any project reference or client listings without the other party's
written consent

C.

The obligations stated in this Section 8 shall survive the expiration or
termination of this Agreement.

9.

INTELLECTUAL PROPERTY OWNERSHIP AND LICENSING.

A.

Disposition and Ownership Any and all Project IP shall be owned as follows:

(1) [***]

(a) Subject to subsections (b) arid (c), Project IP consisting of [***] shall be
owned solely by Buyer, [***].

(b) Subject to subsections (c), Project IP consisting of [***] shall be owned by
Supplier, [***].

(c) Any Project IP consisting of [***] shall be jointly owned by the
parties.  Such jointly owned IP shall be subject to the same restrictions and
obligations as Jointly Owned Project IP set forth in subsections (3) and (4)
below.

(2) [***] Project IP

(a) Solely Developed Project IP.  [***], Solely Developed Project IP shall be
owned by the party that developed or conceived such Solely Developed Project IP.

(b) Jointly Developed Project IP.  [***], all Jointly Developed Project IP shall
be owned jointly by the parties and be referred to hereafter as “Jointly Owned
Project IP”.

(3) Responsibilities Concerning Jointly Owned Project IP

(a) Each party shall protect Jointly Owned Project IP to the same extent that it
protects its own proprietary information and Intellectual Property similar in
nature.

(b) Except as expressly provided otherwise herein, any Jointly Owned Project IP
may be used without restriction by the parties for any purpose without the
consent of the other party and without accounting for royalties, including
disclosure to third parties, provided that, a party does not disclose any
confidential information associated with the Background IP of another party.

(4) Disposition of Jointly Owned Project IP

Jointly Owned Project IP will be subject to prior review by the parties to
determine whether to seek patent protection or hold as a Trade Secret and
formulate other procedures related to the protection of intellectual property as
may be deemed appropriate.  If the parties, at each party's sole discretion,
agree to seek patent protection, then the parties agree to negotiate in good
faith in the jurisdictions in which the patents will be prosecuted, who will
bear the application and maintenance costs, how the patents will be owned and
any licenses that may be required.  If the parties are unable to agree on the
terms and conditions for seeking patent protection, then the Jointly Owned
Project IP will be maintained as a Trade Secret, provided that, if either party
(the “Disclosing Party”) discloses a Trade Secret to a third party, the third
party must first execute an appropriate non-disclosure agreement containing
confidentiality terms and conditions at least as restrictive as those contained
in this Agreement, whereby the third party agrees not to disclose the Trade
Secret to any other third party without the prior written consent of the
Disclosing Party.

B.

Licenses

(1) Supplier hereby grants to Buyer a non-exclusive, non-transferable (except to
a successor as provided in Section 14), royalty-free, fully paid-up, wordwide
license, without the right to sublicense, under any and all Supplier's
Intellectual Property rights in Project IP owned by Supplier under this
Agreement, to make, have made, use, sell, offer to sell and import products or
services made by, made for or distributed by Buyer.

(2) Subject to the exclusivity obligations set forth in Section 9.B.(3) and any
mutually agreed extension thereof, Buyer hereby grants to Supplier a perpetual,
non-exclusive, non-transferable (except to a successor as provided in Section
14), royalty-free, fully paid-up, wordwide license, without the right to
sublicense, under any and all Buyer's Intellectual Property rights in Project IP
owned by Buyer under this Agreement, to make, have made, use, sell, offer to
sell and import products or services made by, made for or distributed by
Supplier.

(3) Exclusivity.  During a period beginning on the Effective Date and ending
[***] months after Supplier has completed the final milestone deliverable set
forth in Section 7 of Addendum A (or the termination of this Agreement, if
earlier), Supplier agrees not to license or otherwise transfer Project IP owned
by Supplier for use in the Intel Field of Use or to sample, sell or offer to
sell to any third party any goods within the Intel Field of Use that contain or
would infringe such Project IP owned by Supplier.  For purposes of this
Agreement, the “Intel Field of Use” is a semiconductor chip that [***].

(4) For clarity, the licenses granted in subsections (1) and (2) above shall not
be deemed in any way to grant a license or any other right under any
intellectual property right developed, conceived or acquired prior to the
Effective Date or acquired independently or not in furtherance of this
Agreement.  Each party reserves all rights not expressly granted in this
Agreement, and no licenses are granted by either party to the other party under
this Agreement, whether by implication, estoppel or otherwise, except as
expressly set forth herein.

10.

ADDITIONAL COMMERCIAL TERMS

While this Agreement does not impose any obligation on Intel to purchase or on
Supplier to sell any goods, the parties anticipate that the successful
completion of Phase 2 could result in the purchase and sale of goods arising, in
whole or part, from the collaboration between the parties.  Any such goods would
be purchased by Intel will be purchased pursuant to an applicable Purchase
Agreement — Goods to be negotiated between the parties (“Purchase
Agreement”).  The terms and conditions of the Purchase Agreement shall include,
but shall not be limited to, the Commercial Terms set forth in Addendum B,
Commercial Terms.

11.

HAZARDOUS MATERIALS

 

 

 

PURCHASE AGREEMENT — SERVICES - 3 –

CONFIDENTIAL

--------------------------------------------------------------------------------

 

A.

If any Services provided hereunder include Hazardous Materials, Supplier
represents and warrants that Supplier and its personnel providing Services to
Buyer understand the nature of and hazards associated with such Services
including handling, transportation, and use of such Hazardous Materials.  Prior
to causing Hazardous Materials to be on Buyer's property, Supplier shall obtain
written approval from Buyer's Site Environmental/Health/Safety
organization.  Supplier will be fully responsible for and indemnify Buyer from
any liability resulting from the actions of Supplier or its contractors in
connection with: (i) providing such Hazardous Materials to Buyer, and/or
(ii) the use of such Hazardous Materials in providing Services to Buyer.

B.

Supplier will provide Buyer with material safety data sheets and any other
documentation reasonably necessary to enable Buyer to comply with applicable
laws and regulations.

C.

Supplier hereby certifies that items supplied to Buyer comply with all
applicable requirements of Buyer's Environmental Product Content Specification
for Supplier's and Outsourced Manufacturers (Spec number BS-MTN — 0001,
available at
http://supplier intel.com/ehs/environmental.htm

12.

RESERVED.

13.

COMPLIANCE WITH LAWS

A.

Supplier shall comply with all national, state, and local laws and regulations
governing the manufacture, transportation, import, export, and/or sale of items
and/or the performance of Services in the course of this Agreement.  In the
United States, these may include, but are not limited to, Department of
Commerce, including U.S. Export Administration regulations, Securities Exchange
Commission, Environmental Protection Agency, and Department of Transportation
regulations applicable to Hazardous Materials.  Neither Supplier nor any of its
subsidiaries will export/re-export any technical data, process, product, or
service, directly or indirectly (including the release of controlled technology
to foreign nationals from controlled countries), to any country for which the
United States government or any agency thereof requires an export license or
other government approval without first obtaining such license.

B.

For services in the U.S., Supplier agrees not to provide foreign nationals (non
U.S. citizens or U.S. permanent residents) as employees or contractors for work
on any Buyer site unless that foreign national is covered under a valid U.S.
Export License or is not exposed to controlled technology.  For services outside
of the U.S. Supplier agrees not to provide foreign nationals as employees or
contractors for work on any Buyer site unless that foreign national is a citizen
of the country of that Buyer site and/or is covered under a valid U.S. Export
License or is not exposed to controlled technology.  It is a requirement of this
Agreement that the Supplier shall be responsible for obtaining all such
approvals, authorizations, permits and licenses and shall indemnify and hold
Intel harmless from any failure to comply with such requirement.

C.

Supplier shall comply with all applicable laws regarding non-discrimination in
terms and conditions of employment, payment of minimum wage and legally mandated
employee benefits and compliance with mandated work hours.  Supplier shall
comply with all applicable laws regarding employment of underage or child labor
and shall not employ children under the age of 16.

D.

Supplier agrees to fully comply with Buyer's Code of Conduct and Electronic
Industries Code of Conduct as set forth at http://www.supplier.intel.com.

14.

ASSIGNMENT

Buyer may assign or delegate its rights and/or obligations, or any part thereof
under this Agreement to any or all of its wholly-owned subsidiaries.  Supplier
may not assign its rights and obligations hereunder without written consent of
Buyer, which will not be unreasonably withheld.  Supplier shall provide Buyer
thirty (30) days written notice prior to the assignment by Supplier of this
Agreement to a successor-in-interest in connection with a merger, acquisition or
sale of all or substantially al of its assets to which this Agreement
relates.  If Buyer does not consent to the assignment of this Agreement within
thirty days of the receipt of such notice, this Agreement shall terminate
effective thirty (30) days after the receipt of such notice.  Notwithstanding
the foregoing, Supplier may engage third parties to provide services to Supplier
typical with fabless semiconductor process flows, including manufacturing, test,
post-processing and package service providers.  Otherwise, neither party may
assign or delegate its rights and obligations under this Agreement without the
prior written consent of the other.

15.

APPLICABLE LAW

This Agreement is to be construed and interpreted according to the laws of the
State of Delaware, excluding its conflict of laws provisions.

16.

NOTICES

Unless otherwise agreed in writing by the parties, all notices to Buyer
regarding this Agreement shall be sent to Buyer's Materials General Counsel and
to the Buyer's Materials Representative, all at the address on the signature
page of this Agreement.

17.

RESERVED

18.

DISPUTE RESOLUTION

All disputes arising directly under the express terms of this Agreement or the
grounds for termination thereof shall be resolved as follows: The senior
management of both parties shall meet to attempt to resolve such disputes.  If
the disputes cannot be resolved by the senior management, either party may make
a written demand for formal dispute resolution and specify therein the scope of
the dispute.  Within thirty (30) days after such written notification, the
parties agree to meet for one (1) day with an impartial mediator and consider
dispute resolution alternatives other than litigation, including referral to the
National Patent Board.  If an alternative method of dispute resolution is not
agreed upon within thirty (30) days after the one day mediation, either party
may begin litigation proceedings.

19.

INDEPENDENT CONTRACTOR

In performing Services under this Agreement, Supplier is an independent
contractor and its personnel and other representatives shall not act as nor be
agents or employees of Buyer.  As an independent contractor, Supplier will be
solely responsible for determining the means and methods for performing the
required Services.  Supplier shall have complete charge and responsibility for
personnel employed by Supplier.

20.

ORDER OF PRECEDENCE.

In the event of any of a conflict between the terms and conditions of this
Purchase Agreement and those of a Statement of Work Addendum, the terms and
conditions of this Purchase Agreement will prevail, unless the Statement of Work
Addendum expressly lists the provisions that are to supersede (e.g. a blanket
recital that the terms of Statement of Work Addendum supersede all other written
agreements will have no force and effect).

1.



 

1.



 

PURCHASE AGREEMENT — SERVICES - 4 –

CONFIDENTIAL

--------------------------------------------------------------------------------

 

21.

SURVIVAL

The provisions of Sections: 1, 2, 7, 8, 9, 13.A, 14, 15, 16, 18, 19, 20, 21 and
22 shall survive the termination or expiration of this Agreement.  In addition,
any right or legal obligation of a party contained in any Addendum or Amendment,
that by its express term or nature would reasonably extend for a period beyond
the term of the Agreement, shall also survive the termination of the Agreement
for such extended period.

22.

MERGER, MODIFICATION

This Agreement contains the entire understanding between Buyer and Supplier with
respect to the subject matter hereof and merges and supersedes all prior and
contemporaneous agreements, dealings and negotiations.  No modification,
alteration, or amendment shall be effective unless made in writing, dated and
signed by duly authorized representatives of both parties.

 

 

 

PURCHASE AGREEMENT — SERVICES - 5 –

CONFIDENTIAL

--------------------------------------------------------------------------------

Impinj and Intel Proprietary and Confidential2009-12-21

ADDENDUM A

Statement of Work for Purchase Agreement — Services
Phase 2: Design of [***]

1.

Overview

This SOW describes development work to be performed by Impinj for delivering
phase 2 of a [***].  This SOW:

 

•

States the project goal

 

•

Defines the roles and responsibilities for the project team members

 

•

Lists the deliverables and associated fees

 

•

Lists the product performance criteria (in Appendix A)

2.

Project Goal

The goal of phase 2 of this project is to develop a [***] that meets the
specification included in Appendix A of this document.  This [***] may be
referred to under the code-name “Hannegan.”

3.

Roles and Responsibilities

The project team shall comprise personnel from Intel and lmpinj.

Intel shall:

 

•

Assign a project lead to provide project guidance and responses to Impinj's
questions and who has the authority to accept Impinj deliverables

 

 

•

To the extent Intel deems necessary or desirable, assign engineering resources
on a full or part-time basis and provide the name of Intel's engineering lead at
SOW signing

 

 

•

Travel to lmpinj facilities as Intel deems necessary or desirable for
engineering meetings and review of contract deliverables

 

Impinj shall:

 

•

Assign a technical project lead acceptable to Intel who shall have the authority
to execute all deliverable commitments

 

 

•

Assign engineering resources on a full or part-time basis and provide the name
of lmpinj's engineering lead at SOW signing

 

 

•

Travel to Intel facilities as necessary for engineering meetings and review of
deliverables

 

 

•

Use commercially reasonable efforts to demonstrate performance of the Hannegan
[***] that meets or exceeds the specifications included in Appendix A

 

 

•

Impinj shall not be responsible of [***]

 

4.

Definitions:

Acceptance Criteria: Objective acceptance criteria, agreed to in writing by both
Intel and Impinj, for deliverables delivered under this SOW.

Project Requirements Document (PRO): Appendix A is the project requirements
document (PRD).

5.

Project Scope, Fees, and Acceptance Criteria

The project scope shall be for Impinj to deliver the deliverables defined in
this SOW.

The project fee shall be $[***], payable as set forth in the Project Milestones
and Deliverables table below.  Intel will also reimburse Impinj for additional
project-related costs actually incurred by Impinj and approved in advance by
Intel, such as travel expenses.

In the event a third party is contracted by Intel to provide [***], Impinj shall
actively participate in the design reviews and integration reviews as required
by Intel.

The “Acceptance Criteria” for each milestone are defined in the Project
Milestones and Deliverables table below.  A deliverable will be accepted if it
substantially conforms to each of the final Acceptance Criteria for that
deliverable.  Intel will provide notice of acceptance or rejection of each
deliverable within 15 days following receipt by Intel, and if such notice is not
provided within 15 days following receipt, the deliverable will be deemed
accepted.

 

 

--------------------------------------------------------------------------------

Impinj and Intel Proprietary and Confidential2009-12-21

Impinj will provide the deliverables under this SoW “as is” and without warranty
of any kind, and lmpinj disclaims any implied warranties.  Each party's
liability under this SoW will be limited to the total amount of fees paid or
payable by Intel as set forth above, and neither party will have any liability
for incidental or consequential damages under this SoW.  Notwithstanding the
foregoing, this Section regarding limitation of liability shall not apply to
claims or damages arising from death or personal injury or tangible property
damage, from any breaches of obligations of confidentiality, or payments to
third parties under the indemnity with respect to hazardous materials.

6.

Project Management

The project managers for the project are:

For Intel:For Impinj:

Shahrokh Shahidzadeh[TBD]

Intel CorporationImpinj, Inc.

MS RA1 — 331701 North 34th Street

2501 NW 229th AvenueSuite 300

Hillsboro, OR 97124Seattle, WA 98103

7.

Project Milestones and Deliverables

The project milestones are defined below.  Prior to completion of work, Intel
shall review and either accept or request reasonable changes to the
deliverables.  Impinj shall make reasonable efforts to accommodate Intel's
requested changes.

 

Milestone

 

Date

 

Deliverables

 

Acceptance Criteria

 

Payment
Upon
Completion of
Milestone

1

Finalize PRD

 

10/15/09

 

PRD which is attached as Appendix A hereto

 

Mutual agreement on functional and technical specifications

 

 

2

PO from Intel

 

On or before

12/31/09

 

 

 

 

 

$[***]

3

Support of [***] Qualification by Third Party

 

 

 

 

 

Help Third Party Pass Intel [***] qualification tests (test description and
acceptance criteria not part of this document)

 

 

4

[***]

 

6/9/10

 

[***]

 

[***]

 

$[***]

5

[***]

 

8/30/10

 

[***]

 

[***]

 

 

6

[***]

 

8/30/10

 

[***]

 

[***]

 

$[***]

Optional Non-Milestone Deliverable Intel may purchase [***] samples [***] at a
cost of $[***].

The parties hereto have caused this SOW to be executed by their respective
authorized representatives to be effective as of the date last written below.

“Impinj”“Intel”

Name:Chris DiorioName:Shahrokh Shahidzadeh

Title:CTOTitle:Sr. Principal

Signature: /s/ Chris DiorioSignature: /s/ Shahrokh Shahidzadeh

Date:2009-12-23Date:12/23/09

 

 

 

 

--------------------------------------------------------------------------------

Impinj and Intel Proprietary and Confidential2009-12-21

Appendix A — Project Requirements Document

For the purpose of this Appendix A, “Intel Specific Field of Use” means a
semiconductor chip that [***].

Parameter

 

Description

Condition

Min

Nom

Max

Units

Comments

RF Functionality

[***]

 

[***]

[***]

 

 

 

 

[***]

[***]

 

[***]

[***]

 

[***]

 

 

[***]

[***]

 

[***]

[***]

 

 

 

 

[***]

RF Performance

[***]

 

[***]

[***]

 

[***]

 

[***]

[***]

[***]

 

[***]

[***]

 

[***]

 

[***]

 

 

 

 

 

[***]

 

 

 

 

[***]

 

[***]

[***]

 

 

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

 

 

[***]

[***]

 

[***]

 

 

 

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

[***]

[***]

 

[***]

[***]

 

[***]

 

[***]

[***]

[***]

 

[***]

[***]

 

[***]

 

 

[***]

[***]

 

[***]

[***]

 

 

[***]

[***]

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 

--------------------------------------------------------------------------------

Impinj and Intel Proprietary and Confidential2009-12-21

Parameter

 

Description

Condition

Min

Nom

Max

Units

Comments

[***]

 

[***]

[***]

[***]

 

[***]

[***]

[***]

[***]

 

[***]

[***]

 

 

[***]

[***]

 

[***]

 

[***]

[***]

[***]

 

 

[***]

 

[***]

 

[***]

[***]

 

 

[***]

[***]

 

[***]

 

[***]

[***]

 

 

[***]

[***]

 

[***]

 

[***]

[***]

[***]

 

 

[***]

 

 

 

 

[***]

[***]

 

 

[***]

 

[***]

 

[***]

[***]

[***]

 

[***]

[***]

 

[***]

 

[***]

 

 

 

[***]

[***]

[***]

[***] to comply with the Intel Specific Field of Use

[***]

 

[***]

[***]

 

[***]

 

[***]

[***]

[***]

 

[***]

[***]

 

[***]

 

[***]

[***]

 

 

[***]

[***]

 

[***]

 

[***]

 

 

 

 

[***]

 

[***]

 

[***]

 

 

 

[***]

[***]

 

[***]

 

[***]

 

 

 

[***]

[***]

 

[***]

 

[***]

 

 

 

[***]

[***]

 

[***]

 

[***]

 

 

 

[***]

[***]

 

[***]

 

[***]

 

 

 

[***]

[***]

 

[***]

 

[***]

 

 

 



 

 

--------------------------------------------------------------------------------

Impinj and Intel Proprietary and Confidential2009-12-21

Parameter

 

Description

Condition

Min

Nom

Max

Units

Comments

[***]

 

[***]

[***]

 

[***]

 

[***]

[***]

[***]

 

[***]

[***]

 

[***]

 

[***]

[***]

[***]

 

[***]

[***]

 

[***]

 

[***]

[***]

[***]

 

 

 

 

[***]

 

[***]

[***]

[***]

 

[***]

[***]

 

 

[***]

[***]

[***]

DCI

[***]

 

[***]

[***]

 

[***]

[***]

[***]

[***]

[***]

 

[***]

 

[***]

 

[***]

[***]

[***]

Physical

[***]

 

[***]

[***]

 

 

 

 

[***]

[***]

 

[***]

[***]

 

[***]

 

[***]

[***]

[***]

 

[***]

[***]

 

[***]

[***]

[***]

[***]

[***]

 

[***]

[***]

 

[***]

 

[***]

[***]

Environmental

 

 



 

 

--------------------------------------------------------------------------------

Impinj and Intel Proprietary and Confidential2009-12-21

Parameters

 

Description

Condition

Min

Nom

Max

Units

Comments

[***]

 

[***]

[***]

[***]

 

[***]

[***]

[***]

[***]

 

[***]

[***]

[***]

 

 

[***]

[***]

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

[***]

[***]

[***]

[***]

 

[***]

[***]

 

 

[***]

[***]

[***]

 

 

 

 

 

--------------------------------------------------------------------------------

Impinj and Intel Proprietary and Confidential2009-12-21

Hannegan [***] and proposed [***].

[***]

 

 

 

 

--------------------------------------------------------------------------------

Impinj and Intel Proprietary and Confidential2009-12-21

ADDENDUM B
Commercial Terms

As provided in Section 10, while this Agreement does not impose any obligation
on Intel to purchase or on Supplier to sell any goods, if the Parties enter into
an agreement for the purchase of goods, the terms and conditions of such
purchase agreement will include, but shall not be limited to the following terms
and conditions:

1.

PRICING

A.

Prices for Items (excluding engineering samples) provided under this Agreement
are set forth on the Pricing Addendum.  At Buyer's request, such prices may be
modified in writing pursuant to periodic negotiations between the
parties.  Additional costs, except those described on the Pricing Addendum, will
not be reimbursed without Buyer's prior written approval.

B.

Most Favored Customer

 

i.

The price charged Buyer for any Item shall always be Supplier's lowest price
charged any customer for that Item regardless of any special terms, conditions,
rebates, or allowances of any nature (other than annual purchase volumes as
described below).  If Supplier sells any similar Item to any customer at a price
less than that set forth herein, Supplier shall adjust its price to the lower
price for any un-invoiced Item and for all outstanding and future invoices for
such Item, and shall rebate to Buyer an amount equal to the difference in the
price paid by Buyer and the lower price for any invoices already paid by Buyer
for such Item.  Each of the above adjustments and the rebate shall be calculated
from the date Supplier first sells the Item at the lower price.

 

ii.

Supplier will provide reasonable commercial evidence that the items being
compared are not “similar”.  For Items designated as custom Items, for purposes
of comparing price under this Section, the price of the Item shall include those
Supplier cost components that are generic to the Item as compared to other
similar items generally sold by Supplier.  Such comparison shall be made to the
extent items have similar characteristics, such as form, fit, function (e.g.,
memory size), manufacturing process, annual purchase volumes and other specific
comparison criteria agreed upon by the parties.  For the purpose of this Section
1.B.ii, the Buyer's annual purchase volume shall be considered identical if it
is within twenty five percent (25%) of the annual purchase volume for the
comparable item by the comparison buyer.

 

iii.

In the event Supplier offers for the Item or a similar Item a lower price either
as a general price drop or only to some customer(s) for any reason, Supplier
shall immediately inform Buyer of this price and price protect Buyer's inventory
of affected Items by rebating to Buyer an amount equal to the difference in the
price paid by Buyer and the lower price for all such Items pulled into Buyer's
manufacturing process for consumption retroactive to the date Supplier first
sells the Item at a lower price.

 

iv.

Buyer reserves the right to have Supplier's records inspected and audited to
ensure compliance with this Section 1.B (Most Favored Customer).  At Buyer's
option or upon Supplier's written demand, such audit will be performed by an
independent third party at Buyer's expense.  However, if Supplier is found not
to be complying with this Agreement in any way, Supplier shall reimburse Buyer
for all costs associated with the audit, along with any discrepancies
discovered, within thirty (30) days after completion of the audit.  Supplier
shall have the option to review the independent third party's findings prior to
the release of such findings to Buyer.  If Supplier disagrees with the findings
for any reason, Supplier shall have the right to issue a letter in response,
which will be included with the third party's findings to the Buyer.  The
results of such audit shall be kept confidential by the auditor and, if
conducted by a third party, only Supplier's failures to abide by the obligations
of this Agreement shall be reported to Buyer.

C.

Inventory Protection

Buyer may return up to [***] percent ([***]%) of its inventory of non-custom
Items purchased from Supplier during the previous ninety (90) days in unopened,
original, individual Item packaging for a credit against any outstanding or
future Supplier invoices.

D.

Taxes

 

i.

All applicable taxes, including but not limited to sales/use taxes, transaction
privilege taxes, gross receipts taxes, and other charges such as duties,
customs, tariffs, imposts, and government imposed surcharges shall be stated
separately on Supplier's invoice Supplier shall remit all such charges to the
appropriate tax authority unless Buyer provides sufficient proof of tax
exemption.  In the event that Buyer is prohibited by law from making payments to
Supplier unless Buyer deducts or withholds taxes therefrom and remits such taxes
to the local taxing jurisdiction, then Buyer shall duly withhold such taxes and
shall pay to Supplier the remaining net amount after the taxes have been
withheld.  Buyer shall not reimburse Supplier for the amount of such taxes
withheld.

 

ii.

When property is delivered and/or services are provided or the benefit of
services occurs within jurisdictions in which Supplier collection and remittance
of taxes is required by law, Supplier shall have sole responsibility for payment
of said taxes to the appropriate tax authorities.  In the event Supplier does
not collect tax from Buyer, and is subsequently audited by any tax authority,
liability of Buyer will be limited to the tax assessment, with no reimbursement
for penalty or interest charges.  Each party is

 

 

--------------------------------------------------------------------------------

Impinj and Intel Proprietary and Confidential2009-12-21

 

responsible for its own respective income taxes or taxes based upon gross
revenues, including but not limited to business and occupation taxes.

2.

ACCEPTANCE AND WARRANTY

A.

Buyer may inspect and test all Items at reasonable times before, during, and
after manufacture.  If any inspection or test is made on Supplier's premises,
Supplier shall provide reasonable facilities and assistance for the safety and
convenience of Buyer's inspectors in such manner as shall not unreasonably
hinder or delay Supplier's performance.  All Items shall be received subject to
Buyer's inspection, testing, approval, and acceptance at Buyer's premises
notwithstanding any inspection or testing at Supplier's premises or any prior
payment for such Items.  Items rejected by Buyer as not conforming to this
Agreement or Item specifications, whether provided by Buyer or furnished with
the Item, may be returned to Supplier at Supplier's risk and expense and, at
Buyer's request, shall immediately be repaired or replaced.

B.

Supplier makes the following warranties regarding Items furnished hereunder,
which warranties shall survive any delivery, inspection, acceptance, payment, or
resale of the Items:

 

(i)

Items will not infringe any party's intellectual property rights;

 

(ii)

Supplier has the necessary right, title, and interest to provide said Items to
Buyer, and the Items will be free of liens and encumbrances;

 

(iii)

Items are new, and of the grade and quality specified in writing by the parties;

 

(iv)

Items are free from defects in workmanship and material, conform to all
drawings, descriptions, and specifications furnished or published by Supplier in
writing and to any other agreed-to written specifications;

 

(v)

Items conform to the manufacturing quality provisions set forth in the QR
Addendum as attached to the agreement;

C.

If Supplier breaches any of the foregoing warranties, or Items are otherwise
defective or non-conforming, during a period of three (3) years after Buyer's
delivery of Items, as Buyer's sole remedy, Supplier shall, at Buyer's option,
promptly repair, replace, or credit the amount paid for such Items.  Any unused
credit remaining after two (2) quarters shall be refunded to Buyer.  Supplier
shall bear the cost of shipping and shall bear the risk of loss of all defective
or non-conforming Items while in transit.

3.

INTELLECTUAL PROPERTY INDEMNIFICATION

A.

Subject to Section D, Supplier shall indemnify and hold Buyer and its customers
harmless from any costs, expenses (including attorneys' fees), losses, damages,
or liabilities incurred because of actual or alleged infringement of any patent,
copyright, trade secret, trademark, maskwork, or other intellectual property
right to the extent arising out of any of the following:

 

 

i)

the Items or their use or sale by Buyer or Buyer's subcontractors, distributors,
or agents; or

 

ii)

the performance of any Services provided by Supplier, its agents, or
subcontractors under the agreement.

B.

Buyer shall notify Supplier of such claim or demand and shall permit Supplier to
assume sole control of the defense or settlement thereof.  If an injunction
issues as a result of any claim or action and Supplier has not already performed
(i), (ii), (iii) or (iv) below, Supplier agrees at its expense and Buyer's
option to either:

 

(i)

if reasonably available, procure for Buyer and Buyer's customers the right to
continue using and selling Items;

 

(ii)

replace them with non-infringing Items; or

 

(iii)

modify them so they become non-infringing; or;

 

(iv)

if (i), (ii) or (iii) are not reasonably available, credit to Buyer the amount
paid for any Items to the extent representing actual costs, expenses (including
attorneys' fees), losses, damages, or liabilities subject to indemnification
under Section A above.  Any unused credit remaining after two (2) quarters shall
be refunded to Buyer.

C.

Regardless of which of the foregoing remedies is implemented, and without
limiting any other remedies available to Buyer at law or in equity, if Buyer
incurs out-of-pocket rework expenses and incremental costs to procure
alternative products for the Items (as long as such products are commercially
available), Supplier shall reimburse Buyer such expenses and costs incurred by
Buyer as required to fill any orders placed by Buyer as of the effective date of
the injunction.

 

 

--------------------------------------------------------------------------------

Impinj and Intel Proprietary and Confidential2009-12-21

D.

Buyer's right to indemnification shall not apply to the extent that:

 

(i)

Custom Items are manufactured to Buyer's detailed specifications, including, but
not limited to the detailed specifications of [***], pursuant to a collaboration
or other form of co-development agreement between the parties and such
infringement would not have occurred but for complying with such detailed
specifications, or

 

 

(ii)

Items are used in combination with other equipment, software or other products
not manufactured, supplied, required or recommended in writing by Seller and
such infringement would not have occurred but for such combination.

 

E.

THE FOREGOING STATES THE ENTIRE SET OF OBLIGATIONS AND REMEDIES FLOWING BETWEEN
BUYER AND SUPPLIER ARISING FROM ANY INTELLECTUAL PROPERTY CLAIM BY A THIRD
PARTY.

4.

TERMINATION FOR CONVENIENCE

A.

Buyer may terminate this Agreement or any Purchase Order or Release issued, or
any part thereof, at any time for its sole convenience by giving written notice
of termination to Supplier.  Upon Supplier's receipt of such notice, Supplier
shall, unless otherwise specified in such notice, immediately stop all work
hereunder and give prompt written notice to and cause all of its suppliers or
subcontractors to cease all related work.

B.

There shall be no charges for termination of orders for standard
Items.  Paragraphs C through E of this Section 5 shall govern Buyer's payment
obligation for custom Items.  Custom Items are Items manufactured to Buyer's
specifications solely for Buyer and offered or sold to no other
customer.  Notwithstanding anything to the contrary, Supplier shall not be
compensated in any way for any work done after receipt of Buyer's notice, nor
for any costs incurred by Supplier's vendors or subcontractors after Supplier
receives the notice, nor for any costs Supplier could reasonably have avoided.

C.

Any claim for termination charges for custom Items, along with a summary of all
mitigation efforts, must be submitted to Buyer in writing within forty five (45)
days after receipt of Buyer's termination notice

D.

Supplier's claim may include the net cost of custom work in process scheduled to
be delivered within fifteen (15) days and that must be scrapped due to the
termination.  Supplier shall, wherever possible, place such custom work in
process in its inventory and sell it to other customers.  In no event shall such
claim exceed the total price for the Items terminated.  Upon payment of
Supplier's claim, Buyer shall be entitled to all work and materials paid for.

E.

Before assuming any payment obligation under this section, Buyer may inspect
Supplier's work in process and audit all relevant documents.

F.

Notwithstanding anything else in this Agreement, failure to meet the delivery
date(s) in the Purchase Order shall be considered a material breach of contract
and shall allow Buyer to terminate the order for the Item and/or any subsequent
Releases in the Purchase Order without any liability whether the Purchase Order
was for standard or custom Items.

5.

LEAD TIME — INVENTORY MANAGEMENT

Lead Time for production items shall not exceed ninety (90) days for Items [***]
and one hundred twenty (120) days for Items [***].  In the event Supplier
anticipates an increase in Lead Time, Supplier shall immediately notify Buyer in
writing with sufficient time to place additional orders to prevent a disruption
in the flow of items, and provide a plan and timeline to resume original Lead
Time production.

6.

CAPACITY UPSIDE

Supplier agrees to maintain sufficient manufacturing capacity for Items to
accommodate up to [***] of Buyer's forecast needs at agreed-to lead times.  If
Supplier is not able to accommodate such upside capacity for any forecast,
Supplier will provide Buyer with prompt written notice of such inability
together with the amount of shortfall in Supplier's ability to meet the
designated upside.  Additionally, within thirty (30) days of providing Buyer
such notice, Supplier will develop and submit for Buyer approval, a contingency
plan and a corrective action plan to eliminate such shortfall(s).

7.

LIMITATION OF LIABILTY

IN NO EVENT SHALL EITHER PARTY BE LIABLE FOR ANY INDIRECT, SPECIAL, EXEMPLARY,
PUNITIVE OR CONSEQUENTIAL DAMAGES OR LOST PROFITS, WHETHER BASED ON CONTRACT OR
TORT (INCLUDING NEGLIGENCE), REGARDLESS OF WHETHER SUPPLIER KNOWS OR HAS BEEN
ADVISED OF THE POSSIBILITY THEREOF.  

 

 

--------------------------------------------------------------------------------

Impinj and Intel Proprietary and Confidential2009-12-21

THE FOREGOING LIMITATION OF LIABILTY SHALL NOT APPLY TO ANY BREACH OF THE
CONFIDENTIAL OBLIGATIONS SET FORTH IN SECTION 12 (CONFIDENTIALITY AND
PUBLICITY), ANY OBLIGATION OF INDEMNITY UNDER SECTION 13 (INTELLECTUAL PROPERTY)
OR SECTION 16 (HAZARDOUS MATERIALS) OR ANY CLAIM ARISING FROM DEATH, BODILY
INJURY OR TANGIBLE PROPERTY DAMAGE.

Note.  The actual section numbers in the final purchase agreement may vary from
the section numbers stated above.

 

 

 

 

 

--------------------------------------------------------------------------------

Impinj and Intel Proprietary and Confidential2009-12-21

PRICING ADDENDUM

Production Units

In the calendar years set forth below, production units of the “Hannegan” RFID
Product (as described in Exhibit A which are delivered as [***]) from Impinj may
not exceed the pricing set forth in the tables below.

RFID Production Unit Pricing: Q1'10 to 04'14

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

[***] Cost in US$

[***] with all
features outlined in Appendix A

  

Volume
(M units/year)

  

 

2010

  

2011

  

2012

  

2013

  

2014

 

  

[***]

  

 

[***]

  

[***]

  

[***]

  

[***]

  

[***]

 

  

[***]

  

 

[***]

  

[***]

  

[***]

  

[***]

  

[***]

 

  

[***]

  

 

[***]

  

[***]

  

[***]

  

[***]

  

[***]

 

 

 

 

  

 

[***] Cost in US$

[***] with all
features outlined in Appendix A

  

Volume
(M units/year)

  

 

2010

  

2011

  

2012

  

2013

  

2014

 

  

[***]

  

 

[***]

  

[***]

  

[***]

  

[***]

  

[***]

 

  

[***]

  

 

[***]

  

[***]

  

[***]

  

[***]

  

[***]

 

  

[***]

  

 

[***]

  

[***]

  

[***]

  

[***]

  

[***]

 

 

 

 

--------------------------------------------------------------------------------

Impinj and Intel Proprietary and Confidential2009-12-21

Q&R Addendum

PERFORMANCE STANDARDS/QUALITY REQUIREMENTS

 

 

 

 

SPECIFICATION NUMBER

  

SPECIFICATION TITLE

[***]

  

[***]

[***]

  

[***]

[***]

  

[***]

[***]

  

[***]

[***]

  

[***]

[***]

  

[***]

 

 

 

 